Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasher et al. (US 2011/0006461) in view of Hansen (US 5,184,754).
Dasher et al. (US 2011/0006461) discloses a device and a method for producing a ceramic formed body [0003];
(Claim 6) wherein the device comprising:
a continuous mixer 40 for adding a liquid containing water to ceramic raw material mixed powder and wet-mixing it [0018], [0030];
a belt feeder 64 for feeding wet mixed powder obtained by the continuous mixer 40 to an extruder 90 [0019]-[0021];
an extruder 90 for extruding the wet mixed powder fed from the belt feeder 64 [0021];
a reservoir 44 for temporarily storing the wet mixed powder, the reservoir being provided between the continuous mixer 40 and the belt feeder 64 [0018]-[0021] (fig. 1); and
a control unit MC for adjusting an amount of the wet mixed powder fed to the extruder ([0020], [0027], fig. 1, wet tow 20 is configured to adjust the thickness of the layer of batch material 34 carried by conveyor belt 64 which adjusts the amount of batch material (wet mixed powder) fed to the extruder; master controller MC is connected to the wet tower 20, conveyor unit 60 (i.e., belt feeder 64), and the extruder 90) to control these systems and overall operation);
(Claim 1) wherein the method comprising:
a wet mixing step of adding a liquid containing water to ceramic raw material mixed powder and subjecting it to wet mixing in a continuous mixer 40 [0018], [0030]; and
an extrusion molding step of feeding the wet mixed powder obtained in the wet mixing step to an extruder 90 by a belt feeder 64 and extruding the wet mixed powder [0019]-[0021],
wherein an amount of the wet mixed powder fed to the extruder 90 is adjusted by adjusting the amount of the wet mixed powder delivered from a reservoir 44 provided between the continuous mixer 40 and the belt feeder 64 ([0020], [0027], fig. 1, wet tow 20 (which includes reservoir 44) is configured to adjust the thickness of the layer of batch material 34 delivered from the reservoir 44 and carried by conveyor belt 64 which adjusts the amount of batch material (wet mixed powder) fed to the extruder; master controller MC is connected to the wet tower 20, conveyor unit 60 (i.e., belt feeder 64), and the extruder 90) to control these systems and overall operation);
(Claim 3), wherein the wet mixed powder is extruded into a honeycomb shape [0021]; and
(Claim 5) wherein the liquid further contains one or more selected from surfactants, lubricants and plasticizers ([0029], lubricant).
However, Dasher et al. (US 2011/0006461) does not disclose the control unit MC adjusting an amount of the wet mixed powder fed to the extruder based on an amount of mass change of the wet mixed powder stored in the reservoir.
Hansen (US 5,184,754) discloses a feed system comprising systems for controlling the feed rate of materials including a gravimetric feed of the loss-in-weight type including a supply hopper and a belt wherein the weight of the supply hopper and its contents and optionally of the belt is noted at regular intervals and the feed rate (belt speed) is adjusted as necessary to maintain the desired weight dispensing rate (col. 1, lines 14-36; the amount of material to be fed is adjusted based on an amount of mass change of the material contents stored in the supply hopper by determining the weight at regular intervals).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method and device of Dasher et al. (US 2011/0006461) such that the control unit MC adjusts an amount of the wet mixed powder fed to the extruder based on an amount of mass change of the wet mixed powder stored in the reservoir (which corresponds to a supply hopper) because such a modification is known in the feed art, as disclosed by Hansen (US 5,184,754), and would enable a desired weight dispensing rate of the feed materials to be maintained.
As to the claim limitations of “wherein the amount of mass change of the wet mixed powder stored in the reservoir is equal to an adjustment amount of the wet mixed powder fed to the extruder”, Dasher et al. (US 2011/0006461) discloses, as shown in fig. 1, the amount of mass change of the wet mixed powder stored in reservoir 44 (i.e., the delivered amount) is the same amount delivered to the belt feeder 64.  It is known to control the belt feeder (i.e., belt speed), as mentioned above by Dasher et al. (US 2011/0006461) and Hansen (US 5,184,754). Thus, wet tower 20 and the belt speed can be adjusted to adjust the feed rate of the material to the extruder and can be adjusted wherein the amount of mass change of the wet mixed powder stored in the reservoir (i.e., amount delivered to the belt feeder 64 by the wet tower 20) is equal to an adjustment amount of the wet mixed powder fed to the extruder in order to maintain a desired weight dispensing rate of the feed materials.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasher et al. (US 2011/0006461) in view of Hansen (US 5,184,754) as applied to claims 1, 3 and 5-6 above, and further in view of Nakajo et al. (US 2018/0273433).
Dasher et al. (US 2011/0006461) and Hansen (US 5,184,754) do not disclose the limitations of claim 4.
Nakajo et al. (US 2018/0273433) disclose a method for producing a ceramic formed body (abstract) wherein the ceramic raw material mixed powder is ceramic raw material dry mixed powder obtained by dry-mixing in a batch type mixer (fig. 1; [0036]-[0039]).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the ceramic raw material mixed powder is ceramic raw material dry mixed powder obtained by dry-mixing in a batch type mixer, as disclosed by Nakajo et al. (US 2018/0273433), because such a modification is known in the art and would provide an alternative method configuration for producing the ceramic formed body known to be operable in the art.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasher et al. (US 2011/0006461) in view of Hansen (US 5,184,754) and Nakajo et al. (US 2018/0273433). 
Note that this is an alternative rejection of claim 5 to meet the alternative limitations thereof. Dasher et al. (US 2011/0006461) and Hansen (US 5,184,754) are applied as above.
Nakajo et al. (US 2018/0273433) discloses a method for producing a ceramic formed body including a wet mixing step of adding a liquid including at least one selected from the group consisting of water, a surfactant, a lubricant and a plasticizer [0037].
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Dasher et al. (US 2011/0006461) such that the control unit MC adjusts an amount of the wet mixed powder fed to the extruder based on an amount of mass change of the wet mixed powder stored in the reservoir (which corresponds to a supply hopper) because such a modification is known in the feed art, as disclosed by Hansen (US 5,184,754), and would enable a desired weight dispensing rate of the feed materials to be maintained; and to further modify the liquid to contain one or more selected from surfactants, lubricants and plasticizers, as disclosed by Nakajo et al. (US 2018/0273433), because such a modification is known in the art and would provide alternative configurations for the liquid known to be operable in the art.
Response to Arguments
Applicant's arguments filed November 30, 2022 have been fully considered but they are not persuasive.
Applicant argues that amended claims 1 and 6 are distinguishable over the applied prior art for the following reasons. The PTO asserted that Dasher discloses that the amount of mass change of the wet mixed powder stored in the reservoir 44 (1.e., the delivered amount) is the same as the amount delivered to the belt feeder 64 (see Dasher, Fig. 1). However, paragraph [0035] of Dasher discloses that, when batch material makes its way from the wet tower 20, down the conveyer belt 64, and to the extruder 90, the upper surface of the batch material 34 can start to dry out relative to the material
below the upper surface. Dasher discloses that the problem of the drying out of the upper surface of the batch material relative to the material below the upper surface is addressed by including a batch-material removal (BMR) device 300, which facilitates a proper measurement of moisture content in the batch material prior to the batch material being extruded (see Dasher, paragraph [0036]). Specifically, paragraph [0036] of Dasher discloses that the BMR device 300 is configured to remove at least a portion of the top layer of batch material 34 of a stream of batch material being conveyed.
In light of the above, a person of ordinary skill in the art would have understood that, since the BMR device included in the method/device for producing a ceramic formed body disclosed in Dasher removes a portion of the batch material, the amount of the wet mixed powder stored in reservoir 44 would not have been the same as the amount delivered to the belt feeder 64. Therefore, that person would have understood that Dasher fails to teach or suggest that the amount of mass change of the wet mixed powder stored in the reservoir is equal to an adjustment amount of the wet mixed powder fed to the extruder, as now recited in claims 1 and 6.
	The Examiner respectfully disagrees. Dasher discloses that the BMR device includes a plow member 302 that removes or displaces (e.g. moves aside) a top surface of the material 34 [0039].  Thus, just a portion of the top surface is removed or displaced BUT remains with the rest of the material 34 as it travels along the conveyor belt 64 (see fig. 3B).  Therefore, since the removed/displace top surface remains with the rest of the material 34 as it travels along the conveyor belt 64, Dasher et al. (US 2011/0006461) still discloses, as shown in fig. 1, the amount of mass change of the wet mixed powder stored in reservoir 44 (i.e., the delivered amount) is the same amount delivered to the belt feeder 64.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744